Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Martin Jimenez, Appellant                             Appeal from the 276th District Court of
                                                       Camp County, Texas (Tr. Ct. No. CV-14-
 No. 06-16-00042-CV          v.                        2436). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 Pilgrim's Pride Corporation, Appellee                 Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Martin Jimenez, pay all costs of this appeal.


                                                       RENDERED OCTOBER 26, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk